Exhibit 99.1 Joint Filing Agreement The undersigned hereby agree that the Statement on Schedule 13G dated on the date hereof with respect to the Common Stock, $0.001 par value per share, of Cardica, Inc., and any amendments thereto executed by each and any of the undersigned shall be filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended. Dated:February 26, 2016 BROADFIN HEALTHCARE MASTER FUND, LTD. By: /s/ Kevin Kotler Name: Kevin Kotler Title: Director BROADFIN HEALTHCARE FUND, L.P. By: Broadfin Advisors, LLC General Partner By: /s/ Kevin Kotler Name: Kevin Kotler Title: Managing Member BROADFIN HEALTHCARE OFFSHORE FUND, LTD By: /s/ Kevin Kotler Name: Kevin Kotler Title: Director BROADFIN ADVISORS, LLC By: /s/ Kevin Kotler Name: Kevin Kotler Title: Managing Member BROADFIN CAPITAL, LLC By: /s/ Kevin Kotler Name: Kevin Kotler Title: Managing Member /s/ Kevin Kotler KEVIN KOTLER
